Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
This application discloses and claims only subject matter disclosed in the prior application 14/533,038 filed November 04, 2014, and names the inventor or at least one joint inventor named in the prior application. The examiner acknowledges the Applicant’s claim for the benefit of the filing date of the prior application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 16, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of US Patent No. 10,785,326 B2 because the conflicting claims of U.S. Patent ‘326 anticipate the claims of the instant application. 
Claim 21 (and its dependent claims 22-28) of the instant application include the limitations of claims 1 of US Patent No. 10,785,326 as follows. 
Instant Application
US Patent No. 10,785,326  B2
Claim 21:  A method comprising:

Claim 1:  A method comprising:

monitoring interactions of users with a content providing entity over two or more forms of communication and producing user entries associated with corresponding users including information pertaining to the monitored interactions, wherein the two or more forms of communication include anonymous communications that are each maintained as a 

include an electronic form of communication and a non-electronic form of communication, wherein the two or more forms of communication include anonymous communications that are each maintained as a separate user entry, wherein the 
electronic form of communication comprises a communication using one or more selected from a group of a browser, an e-mail application, and a social media platform,

wherein the non-electronic form of communication comprises one or more selected from a group of communication via delivery of a printed document and an in-person communication at a location associated with the content providing entity, and wherein prior interactions of a user include a first 
interaction using the browser to access a web page and anonymously conduct a transaction and a second interaction using the non-electronic form of communication;  

associating one or more user entries of the monitored interactions of users over anonymous communications with one or more other monitored interactions from an identified user in one or more separate previously stored user entries;
resolving the separate user entries of the anonymous communications by parsing the separate user entries including the anonymous 
communications, extracting information from the separate user entries including the anonymous communications, comparing the information in the separate user entries including the anonymous communications with information 
entries with the other user entries based on similarities between the compared information, the information in the separate user entries comprising information entered by the user to identify the monitored interactions with 
information associated with a same user and determine a user identity for the anonymous communications based on the information of the identified monitored interactions;  



receiving a request for content from a user device associated with the user having an identifier;  

executing a set of content identification rules to determine targeted content for the identified user based on the identified user's prior interactions with the content providing entity, wherein the identified user's prior interactions include a first interaction and a second interaction, wherein a form of communication for the first interaction differs from a form of communication for the second interaction, and the form of communication for at least one of the first and second interactions comprises anonymous communications;
executing a set of content identification 
rules to determine targeted content for the user based on the user's prior interactions with the content providing entity over the two or more forms of communication;  



generating programming language code to modify the web page;  

in response to determining the targeted content, executing the generated programming language code to modify the web page to include the targeted content; and 

in response to determining the targeted content, executing the generated programming language code to modify the web page to include the targeted content, wherein the targeted content includes content comprising the anonymous 
transaction and the determined user identity; and

providing the modified web page with the targeted content to the user device to be rendered on a display associated with the user device.
providing the modified web page with the targeted content to the user device to be rendered on a display associated with the user device.


Each dependent claim has a corresponding conflicting dependent claim in patent ‘326 and is rejected for similar reasons.
Claim 29 (and its dependent claims 30-36) and claim 37 (and its dependent claims 38-40) are rejected for similar reasons.

Claim Rejctions - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-25, 27-31 and 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over Markey et al (US Patent Application Pub. No. 2014/0046777 A1) hereinafter Markey, in view of Julia et al (US Patent Application Pub. No. 2012/0204109 A1) hereinafter Julia, and in further view of Webster et al (US Patent Application Pub. No. 2012/0203639 A1) hereinafter Webster.
Regarding claims 21, 29 and 37, Markey teaches:
A method comprising: at least one of the two or more forms of communication occurs electronically over a network and comprises communications using one of a browser, an e-mail application, and a social media platform; (see Fig. 1A and ¶¶ [0005],[0101], Markey shows a system which uses historical and real-time data associated with digital media and its use to adjust the delivery of advertising media to a display client such as a mobile device, ¶ [0308],[0341],[0316] shows the system uses many types of advertising channels, including web banners, social ads, search ads, online videos, and uses consumer identifiers stored in cookies to identify consumers and link messages shown to consumers (communications using one of a browser, an e-mail application, and a social media platform)
receiving a request for content from a user device associated with the identified user; (see Fig. 2 item “web page code” and ¶¶ [0134],[0179], Markey shows the output of the learning system e.g., rules and algorithms are used to pair a request (receiving a request for content) with an advertisement selection (content specific to the user) based on analysis of historical log data summarizing at least one of: ad impressions, clickthroughs, and user actions taken in association with an ad presentation (associated with the identified user;)
executing a set of content identification rules to determine targeted content for the identified user based on the identified user's prior interactions with the content providing entity, generating programming language code to modify the web page; in response to determining the targeted content, executing the generated programming language code to modify the web page to include the targeted content; and (see Fig. 2 item “web page code” and ¶¶ [0134],[0179], Markey shows the output of the executing a set of content identification rules to determine targeted content) based on analysis of historical log data summarizing at least one of: ad impressions, clickthroughs, and user actions taken in association with an ad presentation and the selected advertisement is sent to the user for presentation, such as on a webpage, and an ad tag is used to track future impressions, clickthroughs, and the like and recorded in databases, ¶ [0267] shows tags use Javascript (executing the generated programming language code) or an alternative coding to capture information such as URL of the page, user agent information (OS, browser, resolution, etc.), cookie access (for user ID) and IP address of user, ¶ [0281] shows the Javascript code is served from CDN and may be customized (generating programming language code)
providing the modified web page with the targeted content to the user device to be rendered on a display associated with the user device (see ¶ [0117], Markey shows advertising content may be specifically requested ("pulled") as part of or attached to content requested by an advertising recipient, or "pushed" over the network by, for example, an advertising distribution service, some examples of modes of receiving advertising include the Internet, mobile phone display screens, radio transmissions, television transmissions, electronic bulletin boards (providing the modified web page with the targeted content to the user)
Markey does not explicitly show:
monitoring interactions of users with a content providing entity over two or more forms of communication and producing user entries associated with corresponding users including information pertaining to the monitored interactions, wherein the two or more forms of communication include anonymous communications that are each maintained as a separate user entry,
associating one or more user entries of the monitored interactions of users over anonymous communications with one or more other monitored interactions from an identified user in one or more separate previously stored user entries;
wherein the identified user's prior interactions include a first interaction and a second interaction, wherein a form of communication for the first interaction differs from a form of communication for the second interaction, and the form of communication for at least one of the first and second interactions comprises anonymous communications;
Julia shows:
monitoring interactions of users with a content providing entity over two or more forms of communication and producing user entries associated with corresponding users including information pertaining to the monitored interactions, wherein the two or more forms of communication include anonymous communications that are each maintained as a separate user entry (see Fig. 1 and ¶ [0019], Julia shows a system for providing content targeted to a user through the monitoring of the activities of the user and additional information about the users obtained from stored information and files, which is used to enable selection of content, such as targeted advertisements and other contents, Fig. 3A step 310 and ¶ [0032],[0047] shows user behavior and activities are monitored and recorded (monitoring interactions of users with a content providing entity), examples activities that may be monitored include: web browsing activities, and online purchases and activities, Fig. 5 item 556 and ¶ [0032],[0034] shows the system generates profile information for a user determined from a variety of sources such as monitoring of user-activity, provided user-information, information identified, determined or analyzed from different sources, user's preferences, data stored on the user's computers, user's network and computing activities, web-browsing and usage activities etc., and the profile information is stored (producing user entries associated with corresponding users)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Markey to incorporate the teaching of Julia such that the system/tracking facility 
Webster shows:
wherein the two or more forms of communication include anonymous communications that are each maintained as a separate user entry, (see Fig. 8 item 818 and ¶ [0002],[0004],[0089], Webster shows a system which targets offers to users, based on information about the user stored in a user profile database such as user interactions with web pages, social media sites and user registration information e.g., demographics, geographic location, products purchased, Fig. 20 and ¶ [0132] shows the system receives a request for a web page during a session in which the user is not logged in to the web site, and stores an anonymous user ID for the user, such as temporary ID or other identifier (anonymous communications that are each maintained as a separate user entry)
wherein the identified user's prior interactions include a first interaction and a second interaction, wherein a form of communication for the first interaction differs from a form of communication for the second interaction, and the form of communication for at least one of the first and second interactions comprises anonymous communications (see Fig. 20 step 2002 and ¶ [0132], Webster shows a request for a web page is received during a session in which the registered user is not logged in to the web site and stores an anonymous user ID for the user, such as temporary ID or other identifier, Fig. 20 step 2010 and ¶ [0132],[0034] shows the system selects a targeted offer for the user based on the user attribute data based on the registered user ID, for example, system can determine that a user is interested in anti-virus software on download.com, but has not yet downloaded anything and a targeted ad from anti-virus companies can be  shown (at least one of the first and second interactions comprises anonymous communications)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Markey to incorporate the teaching of Webster such that the system stores a temporary ID or other identifier and an association of the identifier with the user's 

Regarding claims 23 and 36, Markey as modified by Julia and Webster teaches the method and medium of claims 21 and 29.
Markey shows:
The method of claim 21, further comprising receiving information about the first interaction and information about the second interaction over the network (see ¶ [0117], Markey shows advertising content may be specifically requested ("pulled") as part of or attached to content requested by an advertising recipient, or "pushed" over the network by, for example, an advertising distribution service, some examples of modes of receiving advertising include the Internet, mobile phone display screens and, electronic bulletin boards (over the network)

Regarding claim 24, Markey as modified by Julia and Webster teaches claim 23.
Markey does not explicitly show:
The method of claim 23, further comprising associating the information about the first interaction with the information about the second interaction when a single user identifier is associated with both the information about the first interaction and the information about the second interaction
Webster shows:
The method of claim 23, further comprising associating the information about the first interaction with the information about the second interaction when a single user identifier is associated with both the information about the first interaction and the information about the second interaction (see Fig. 20 and ¶ [0132], Webster shows the system receives a request for a web page during a session in which the user is not logged in to the web site, and stores an anonymous user ID, Fig. 8 item 818 and ¶ [0002],[0004],[0089] shows the system uses information about the first interaction… information about the second interaction when a single user identifier is associated with both the information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Markey to incorporate the teaching of Webster such that the system stores a temporary ID or other identifier and an association of the identifier with the user's registered ID, later when the system receives an anonymous request for a webpage it stores an anonymous user ID for the user, matches the ID and updates the user profile/attribute data and selects a targeted offer for the user based on the user attribute data and the registered user ID. Doing so would provide more effective/optimum targeted ad since the system would consider user’s prior interactions and generate a personalized recommendation

Regarding claims 25, 34 and 39, Markey as modified by Julia and Webster teaches the method, medium and system of claims 21, 29 and 37.
Markey does not explicitly show:
The method of claim 21, further comprising: receiving information about an anonymous interaction with the content providing entity; 
determining whether the information about the anonymous interaction corresponds with information about an interaction having a known user identifier; and 
in response to determining that the information about the anonymous interaction corresponds with the information about the interaction having the known user identifier, associating the information about the anonymous interaction with the information having the known user identifier 
Webster shows:
The method of claim 21, further comprising: receiving information about an anonymous interaction with the content providing entity; determining whether the information about the anonymous interaction corresponds with information about an interaction having a known user identifier; in response to determining that the information about the anonymous interaction corresponds with the information about the interaction having the known user identifier, associating the information about the anonymous interaction with the information having the known user identifier  (see Fig. 20 and ¶ [0132], Webster shows a request for a web page is received during a session in which the registered user is not logged in to the web site and stores an anonymous user ID for the user, such as temporary ID, cookie, or other identifier (receiving information about an anonymous interaction), and the system matches the anonymous user ID with the user registration data for the registered user, for example, when a user logs in to a web site, the web site may store a cookie on the user's computer and store an association of the cookie with the user's registered ID, the next time the user logs in anonymously with the same computer assuming cookies have not been cleared, the system uses the cookie to determine that the user is the same user as that associated with the registered ID, with the IDs matched the user attribute data is updated with new information received while the user is operating anonymously for example pageviews, interactions with advertisements (associating the information about the anonymous interaction with the information having the known user identifier  )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Markey to incorporate the teaching of Webster such that the system stores a cookie and an association of the cookie with the user's registered ID, later when the system receives an anonymous request for a webpage it matches the IDs and updates the user profile/attribute data. Doing so would provide more effective/optimum targeted ad since the system would consider user’s prior interactions and generate a personalized recommendation

Regarding claims 27 and 35, Markey as modified by Julia and Webster teaches the method and medium of claims 21 and 29.
Markey shows:
The method of claim 21, wherein one or more rules within the set of content identification rules is based on a frequency of interaction and a duration of interaction (see Fig. 5C and ¶ [0091],[0156], Markey shows the learning machine facility may learn patterns, including Internet Protocol (IP) address, context of an ad and/or ad placement, URL of the ad placement website, a user's history, geo-location information of the user, social behavior, inferred demographics, or any other characteristic of the user or of an ad, including frequency analysis (one or more rules within the set of content identification rules is based on a frequency) that is used to target ads and to create rules, ¶ [0232] shows targeting parameters may vary among media channels, for TV advertising, the parameters may be the time the advertisement was shown and its duration (and a duration)

Regarding claim 28, Markey as modified by Julia and Webster teaches claim 21.
Markey shows:
The method of claim 21, wherein information about the identified user's prior interactions with the content providing entity is stored. (see Fig. 1A and ¶ [0083], Markey shows the system includes databases providing data to the learning machine facility relating to ads, ad performance, channels, historical information relating to the use and distribution of advertisements, historic logs that include the placement for each advertisement shown to users, an identifier for the user, the web page context,  ad message shown, and resulting user actions (information about the user's prior interactions with the content providing entity is stored).

Regarding claim 30, Markey as modified by Julia and Webster teaches claim 29.
Markey show:
The non-transitory computer-readable medium of claim 29, wherein the one or more machine-readable instructions, upon execution by the at least one processor, performs: executing a set of content identification rules received from the content providing entity to identify the targeted content for the user (see Fig. 2 and ¶ executing a set of content identification rules received from the content providing entity to identify the targeted content)

Regarding claim 31, Markey as modified by Julia and Webster teaches claim 30.
Markey does not explicitly show:
The non-transitory computer-readable medium of claim 30, wherein the one or more machine-readable instructions, upon execution by the at least one processor, performs displaying on a display device an interface for the content providing entity to add new content, modify existing content, remove old content and associate new or modify existing sets of content identification rules
Julia shows:
The non-transitory computer-readable medium of claim 30, wherein the one or more machine-readable instructions, upon execution by the at least one processor, performs displaying on a display device an interface for the content providing entity to add new content, modify existing content, remove old content and associate new or modify existing sets of content identification rules  (see ¶ [0040],[0140], Julia shows selecting content resources may include a process in which specific heuristically determined profiles are matched to content resources, and the model data may specify the heuristics and other information for enabling the profile information to be used for identifying matching content items, the heuristics specify rules, conditions and outcomes for parameters and factors that include the profile information, ¶ [0103],[0104] shows profile database stores a record of all of the information about the consumer's media consumption, library and devices information and can be the content providing entity to add new content, modify existing content, remove old content and associate new or modify existing sets of content identification rules)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Markey to incorporate the teaching of Julia such that the system generates and stores the user profile information in a database, which can be modified on an ongoing basis to match what is used by the content providers for each consumer. Doing so would enable the targeting process to become increasingly more efficient for each consumer since the system would enable content and information to be modified on an ongoing basis by the content providers for each consumer.

Regarding claim 33, Markey as modified by Julia and Webster teaches claim 29.
Markey shows:
The non-transitory computer-readable medium of claim 29, wherein the one or more machine-readable instructions, upon execution by the at least one processor, performs for providing the targeted content to the user device for inclusion on a user interface rendered on a display associated with the user device. (see ¶ [0117], Markey shows advertising content may be specifically requested ("pulled") as part of or attached to content requested by an advertising recipient, or "pushed" over the network by, for example, an advertising distribution service, some examples of modes of receiving advertising include the Internet, mobile phone display screens, on a user interface rendered on a display associated with the user device)

Regarding claim 38, Markey as modified by Julia and Webster teaches claim 37.
Markey shows:
The system of claim 37, wherein the interaction data device further comprises a code module comprising one or more machine-readable instructions that, upon execution by at least one processor, performs: engaging with a cookie associated with a browser on the user device to identify information about the user's interaction (see Fig. 1A and¶¶ [0005],[0101], Markey shows the system uses historical and real-time data associated with digital media to adjust the delivery of advertising media to a display client such as a mobile device, ¶ [0308],[0341],[0316] shows the system uses many types of advertising channels, including web banners, social ads, search ads, online videos, and uses consumer identifiers stored in cookies to identify consumers and link messages shown to consumers (cookie associated with a browser on the user device)

Claims 22, 32 and 40 rejected under 35 U.S.C. 103 as being unpatentable over Markey, in views of Julia and Webster, and in further view of Brown et al (US Patent Application Pub. No. 2008/0033811 A1) hereinafter Brown.
Regarding claims 22 and 32, Markey as modified by Julia and Webster teaches the method, medium and system of claims 21, 29 and 37.
Markey does not explicitly show:
The method of claim 21, wherein the prior interactions further include a third interaction and a form of communication for the third interaction comprises one of a printed communication and a verbal communication between the user and the content providing entity, and wherein information for the third interaction is separately maintained from information for the first interaction and information from the second interaction

The method of claim 21, wherein the prior interactions further include a third interaction and a form of communication for the third interaction comprises one of a printed communication and a verbal communication between the user and the content providing entity, and wherein information for the third interaction is separately maintained from information for the first interaction and information from the second interaction (see Fig. 1 item 119 and ¶ [0006], Brown shows a system for building marketing campaigns with integrated campaign-tailored resources, such as emails, microsites, surveys, direct mailing, content and text messaging, which utilizes targeted, dynamically generated messaging and content based on users actions, activities, and past marketing response behavior, ¶ [0018] shows the marketing campaign may include several marketing tracks, each track can specify communications to be sent to a campaign participant (information for the third interaction is separately maintained), ¶ [0022] shows for example, a first communication may include a digital document, such as a rebate form, and the campaign participant can print the digital rebate form and complete it and mail the printed rebate form (third interaction comprises one of a printed communication) to an address specified on the form, for example, the address may specify a data center where a person enters the rebate information into a computing device)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Markey to incorporate the teaching of Brown such that the system/tracking facility monitors and records user activities on multiple forms of communications such as web browsing activities and printed communication. Doing so would provide more optimum selection of ad content since the system would consider user’s prior interactions using multiple forms of communication

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Markey, in views of Julia and Webster, and in further view of Alward et al (US Patent Application Pub. No. 2008/0098456 A1) hereinafter Alward.
Regarding claim 26, Markey as modified by Julia and Webster teaches claim 21.
Markey does not explicitly show:
The method of claim 25, wherein determining whether the information about the anonymous interaction corresponds with the information of the known user identifier comprises comparing the information about the anonymous interaction with the information of the known user identifier to find similar information
Alward shows:
The method of claim 25, wherein determining whether the information about the anonymous interaction corresponds with the information of the known user identifier comprises comparing the information about the anonymous interaction with the information of the known user identifier to find similar information (see Fig. 5 and ¶ [0002],[0065], Alward shows a system for determining the identity of an anonymous user, which monitors the changes in a situation or environment at the computing device through the behaviormetrics of the user, which utilizes data from user interaction devices such as keyboard, touch pad or similar devices and stores the behaviormetrics profile into the user database (information of the known user identifier), Fig. 15 and ¶ [0092] shows an anonymous user enters the system, the system records the behaviormetric measurements of the anonymous user and matches the recorded behaviormetrics of the anonymous user to the behaviormetrics of the stored users to retrieve the most likely candidates as an identity to the anonymous user (comprises comparing the information about the anonymous interaction with the information of the known user identifier)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Markey and Webster to incorporate the teaching of Alward such that the system monitors and utilizes data from user interaction devices such as keyboard, touch pad or similar devices and stores the behaviormetrics profile into the user database, later when the system receives an anonymous request for a webpage it matches the recorded behaviormetrics of the anonymous user to the behaviormetrics of the stored users to retrieve the most likely candidates as an identity to the anonymous user and selects a targeted offer for the user based on the user attribute data and the registered user ID. Doing so would provide more 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                       
/RANJAN . PANT/
Examiner
Art Unit 2458

/RP/
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458